                IN THE UNITED STATES DISTRICT COURT
                                                                                FILED
                     FOR THE DISTRICT OF MONTANA
                                                                                NOV O I 2018
                                BUTTE DIVISION                               Clel1<, U.S District Court
                                                                                District Of Montana
                                                                                       Helena

 NICHOLAS DOUGLAS; TASHEKA
 BRYAN; JUNIOR HARRIS;
 MARCUS RICHARDS;                                No. CV 18-62-BU-SEH
 STEPHANEY SMITH; and those
 similarly situated,
                                                 ORDER
                           Plaintiffs,

 vs.

 YELLOWSTONE CLUB
 OPERATIONS, LLC; and
 HOSPITALITY STAFFING
 SOLUTIONS LLC,

                           Defendants.

       Plaintiffs have moved for admission of Sarah J. Parady, Esq. ("Parady"), of

Lowrey Parady, LLC, 1725 High Street, Denver, Colorado 80218, and David

Seligman, Esq. ("Seligman"), of Towards Justice, 1410 High Street, Suite 300,

Denver, Colorado 80218, to appear pro hac vice with Christopher C. Young, Esq.,



                                         -1-
of Young Law Office PLLC, Bozeman, Montana, to act as local counsel. 1

Parady's and Seligman's applications appear to be in compliance with L.R.

83.l(d).

      ORDERED:

      Plaintiffs' motion to allow Parady and Seligman to appear pro hac vice is

GRANTED on the following conditions:

      1.        Local counsel must serve as either lead or co-lead counsel.

      2.        Either Parady or Seligman, but not both, may act as co-lead counsel.

      3.        Parady and Seligman must do their own work. They must do their

own writing, sign their own pleadings, motions, briefs and other documents served

or filed by them, and, if designated co-lead counsel, must appear and participate

personally in all proceedings before the Court.

      4.        Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed.

      Admission is personal to Parady and Seligman; it is not an admission of

Lowrey Parady, LLC, or Towards Justice.




      1
          See Doc. 7.

                                           -2-
      FURTHER ORDERED:

      This Order will be withdrawn unless Parady and Seligman, within fifteen

(15) days from the date of this Order, file an acknowledgment and acceptance of

their admission under the terms set forth above.
                      ,st
      DATED this ~ d a y of November, 2018.




                                    ~A~
                                      United States District Judge




                                        -3-
